Order entered March 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00388-CR

                                CARL RAY WOOD, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 7
                                   Dallas County, Texas
                           Trial Court Cause No. F12-54553-Y

                                            ORDER
       The Court GRANTS appellant’s March 14, 2014 motion to extend time to file his brief.
We ORDER appellant’s brief received on March 14, 2014 filed as of the date of this order.
       We GRANT appellant’s March 14, 2014 motion to supplement the record. We ORDER
the Dallas County District Clerk to file, within FIFTEEN DAYS of the date of this order, a
supplemental record containing the State’s February 13, 2013 “Notice of the State’s Intent to
Enhance Punishment Range.”
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Gary
Fitzsimmons, Dallas County District Clerk; the Dallas County District Clerk’s Office, Criminal
Records Division; and to counsel for all parties.

                                                       /s/   DAVID EVANS
                                                             JUSTICE